Citation Nr: 1043473	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation of postoperative right 
medial meniscectomy with osteoarthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to June 
1978 and is the recipient of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The rating decision increased a right knee 
disability evaluation to 10 percent disabling, effective January 
13, 2006.  In a November 2006 statement of the case, the RO 
increased the Veteran's right knee disability evaluation to 20 
percent disabling from January 13, 2006.

The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Here, the Veteran has clearly expressed his desire to appeal for 
the assignment of a higher evaluation for the service-connected 
right knee disability.  

The Board also notes that in July 2007, the Veteran's 
representative indicated that he did not want a hearing.

In March 2010, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous assigned 
rating of the Veteran's service-connected right knee disability 
in an August 2010 supplemental statement of the case (SSOC).  
Accordingly, the Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected postoperative right medial 
meniscectomy with osteoarthritis is currently manifested by pain 
and minimal limitation of motion; the evidence does not show 
limitation of extension greater than 15 degrees; limitation of 
flexion 30 degrees or less; locking; ankylosis; recurrent 
subluxation; lateral instability; or impairment of the tibia and 
fibula manifested by malunion of the tibia and fibula.  

2.  The evidence does not show that the Veteran's service-
connected postoperative right medial meniscectomy with 
osteoarthritis is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 20 percent for the service-connected 
postoperative right medial meniscectomy with osteoarthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  Application of extraschedular provisions for the service-
connected postoperative right medial meniscectomy with 
osteoarthritis is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected postoperative right medial meniscectomy 
with osteoarthritis.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in March 2010, the Board remanded this claim 
and ordered either the agency of original jurisdiction (AOJ) or 
AMC to schedule the Veteran for a VA examination for his right 
knee disability and associate a report of the examination with 
his claims folder.  The Veteran's claim was then to be 
readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination with respect to his right knee 
disability in March 2010.  A report of the examination has been 
associated with his claims folder.  The Veteran's right knee 
disability claim was readjudicated via the August 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.




Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by letters mailed in March and May 2006, prior to the initial 
adjudication of his claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, and VA treatment records.  

The Veteran was afforded VA examinations in March 2006 and March 
2010.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past medical 
history, documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's right knee 
disability under the appropriate diagnostic criteria.  The Board 
therefore concludes that the VA examination reports are adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board is cognizant of the fact that although the Veteran's 
claims folder was available during the March 2010 VA examination, 
it was not available during the March 2006 VA examination.  
However, such did not have an adverse effect on the adequacy of 
the examination.  Notably, as previously indicated, the examiner 
fully considered the Veteran's complaints, to include his 
complaints of functional impairment and pain with respect to his 
right knee disability.  A physical examination was then performed 
that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  As noted above, in a supplemental statement 
to his substantive appeal [VA Form 9] dated in July 2007, the 
Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher Evaluation for Right Knee Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to an increased rating for his 
service-connected postoperative right medial meniscectomy with 
osteoarthritis, which is currently evaluated 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 [arthritis, 
due to trauma; limitation of leg extension].  See 38 C.F.R. § 
4.27 (2010) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].
 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  The competent evidence of 
record indicates that the Veteran has been diagnosed with 
degenerative joint disease of his right knee.  See, e.g., the 
March 2010 VA examination report.  Accordingly, because the 
evidence of record indicates arthritis of the Veteran's right 
knee, the Board finds that Diagnostic Code 5003 [arthritis], with 
further consideration of Diagnostic Codes 5260 and 5261 
[limitation of leg motion], are for application.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257 and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 
14, 1998).  Therefore, a veteran who has both arthritis and 
instability of the knee may be rated separately, provided that 
any separate rating must be based upon additional disability.  
See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

During the period under consideration, the Veteran has reported 
that his right knee "gives away" and that he intermittently 
wears a knee brace.  See the March 2006 and March 2010 VA 
examination reports.   The Board notes that the Veteran is 
competent to attest to experiencing symptoms such as give way in 
his knee and that he wears a brace.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  However, because 
lateral instability and subluxation are not diagnosed by unique 
and readily identifiable features, such findings do not involve a 
simple identification that a layperson is competent to make.  
Therefore, the Veteran's unsubstantiated statements regarding the 
lateral instability or subluxation of the knee are found to lack 
competency.
  
In contrast, the competent and probative evidence of record is 
pertinently absent that either recurrent subluxation or lateral 
instability of the Veteran's knee exists.  Notably, during the 
March 2010 VA examination, the Veteran did not report any 
episodes of locking, going out, falling, instability, or 
dislocation.  Although the March 2010 VA examiner noted 
patellofemoral crepitation, he reported negative McMurray's and 
Lachman's tests.  The March 2006 VA examination indicated similar 
findings.  At that time, while tenderness to palpation on the 
medial joint line as well as patellofemoral crepitance and 
tenderness to palpation were observed, the examiner noted that 
the knee was stable upon anterior and posterior varus and valgus 
stress.  The examiner could find no overt instability on anterior 
posterior valgus and varus stress.  The Board places greater 
probative weight on the objective clinical findings of no 
instability than the statements from the Veteran as such findings 
were recorded by medical professionals with the requisite 
training and experience to rendered medical opinions.  

Although the Veteran reported that he intermittently wore a knee 
brace, there was no evidence during the examinations that the 
Veteran had fallen as a result of his right knee disability and 
no competent evidence of any recurrent subluxation or lateral 
instability.  Based on the lack of any competent evidence of 
instability or subluxation in the Veteran's right knee, the Board 
finds that a separate disability rating may not be assigned under 
Diagnostic Code 5257.  

The Board additionally notes that there is no evidence of 
ankylosis, locking of the knee, disability caused by cartilage 
removal, or malunion or nonunion of the tibia and fibula.  Thus, 
Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this 
case.  

Accordingly, the Veteran's postoperative right medial 
meniscectomy with osteoarthritis will be rated under Diagnostic 
Code 5003, with additional consideration of Diagnostic Codes 5260 
and 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, arthritis of a 
major joint is to be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2010).  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  See 38 C.F.R. 
§ 4.45 (2010).  Where limitation of motion of the joint is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings for limitations in both 
flexion and extension under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-2004.

The Veteran was afforded a VA examination in March 2006.  He 
complained of daily pain in his right knee with episodes of 
excruciating pain and giving away.  However, he indicated that he 
could perform his daily activities including maintaining personal 
hygiene, although prolonged physical activity caused pain and 
swelling in the right knee.  He also stated that he could not go 
up and down ladders or kneel due to the pain.  Further, after a 
heavy day of activity, he would have pain in his knee the 
following day.  

Upon physical examination of the Veteran's right knee, the VA 
examiner reported 1+ effusion, pain at the extremities, 
tenderness to palpation on the medial joint line, patellofemoral 
crepitance and tenderness to palpation, stability at the anterior 
and posterior varus and valgus stress, and mild varus deformity.  
Range of motion testing revealed extension of 10 degrees and 
flexion of 100 degrees.  The VA examiner noted that repetitive 
testing caused more swelling and stiffness in the knee.  An X-ray 
report of the Veteran's right knee revealed medial joint space 
narrowing with some patellofemoral and moderate joint space 
involvement exemplified by osteophyte formation, and the medial 
joint space was almost bone-on-bone contact.  The VA examiner 
diagnosed the Veteran with progressing right knee osteoarthritis.  

The Veteran was also provided a VA examination in March 2010.  He 
continued his complaints of pain and swelling in his right knee 
which increased when performing activities such as squatting, 
climbing stairs, kneeling, or walking on uneven ground.  However, 
he was able to perform farming activities and daily activities.  
He stated that he could walk a mile or more on level ground but 
when walking on uneven ground, he has increasing pain, flare-ups, 
weakened movement, excess fatigability, incoordination, and 
decreased functional ability.  The Veteran reported that he 
continued to wear a brace intermittently and took medication for 
treatment.  

Physical examination of the Veteran's right knee revealed 
essentially similar results to the March 2006 VA examination with 
respect to crepitation in the knee, and X-rays showing 
degenerative joint disease behind the patella as well as in the 
medical compartment with narrowing and laterally with spurring.  
Notably, the Veteran was able to get in and out of his chair, and 
walked with a normal gait.  He also was able to heel and toe 
walk, and McMurray's and Lachman's tests were negative.  Range of 
motion testing revealed extension of zero degrees and flexion of 
130 degrees which was performed three times with no pain reported 
and no additional limitation.  The VA examiner noted that the 
Veteran did not demonstrate edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, guarding, 
or any deformity on clinical examination.  

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the 
knee is zero degrees extension and 140 degrees flexion.  

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
exceeded by the 100 degrees and 130 degrees recorded in 
connection with the most recent medical evidence.  There is no 
evidence which indicates that a greater limitation of flexion 
currently exists.  Thus, without evidence of limitation of 
flexion of 45 degrees or less in the right knee, a separate 
compensable evaluation for the right knee cannot be assigned 
based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  Further, a 10 
percent evaluation is warranted for limitation of knee extension 
between 10 and 15 degrees.  As detailed above, the March 2006 VA 
examination report indicated extension of 10 degrees, which is 
the greatest limitation of extension noted in the evidence of 
record.  However, the March 2010 VA examination documented zero 
degrees extension.  At no time during the course of the appeal 
has the Veteran shown limitation of extension of 15 degrees or 
more as contemplated by a higher evaluation.  Moreover, the Board 
notes that in assigning a 20 percent disability rating for the 
Veteran's right knee disability, the RO has specifically 
considered limited extension when the Veteran was granted an 
increased rating.  See the November 2006 SOC.  Thus, the criteria 
for a higher evaluation for the right knee cannot be assigned 
under Diagnostic Code 5261.

For the reasons stated above, under Diagnostic Codes 5260 and 
5261, respectively, the limitation of right knee movement 
exhibited by the Veteran is not so significantly impaired or 
limited as to indicate a higher evaluation under either 
Diagnostic Code for the right knee.  

Where X-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned under Diagnostic Code 5003.  
In this case, as discussed above, the Veteran has been awarded a 
20 percent disability rating for his right knee disability based 
on limitation of motion and arthritis.  Further, a rating in 
excess of 10 percent contemplates X-ray evidence of involvement 
of two or more minor joint groups, with occasional incapacitating 
exacerbations.  This case, however, involves only one major joint 
(the right knee).  Accordingly, an increased disability rating is 
not warranted for arthritis.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of his right knee 
disability, notably his difficulty in walking on uneven ground, 
as well as his difficulty walking up stairs and episodes of 
flare-ups.  Further, he reported to the March 2006 and March 2010 
VA examiners that he periodically wears a knee brace.  

However, the Board places greater probative value on the 
objective clinical findings which do not support a higher 
evaluation.  In this regard, the competent medical evidence of 
record does not indicate any significant functional loss 
attributed to the Veteran's knee complaints.  Specifically, 
during the most recent VA examination in March 2010, the Veteran 
was able to maintain right knee forward flexion up to 130 
degrees, and right knee limitation of extension of zero degrees 
when pain was considered.  The VA examiner specifically noted 
that with repetition there was no increase in loss of range of 
motion.  While the Board also notes that the March 2006 VA 
examination report indicated repetitive use of the right knee 
caused swelling, pain, and stiffness, there is no indication of 
forward flexion less than 100 degrees or extension greater 10 
degrees revealed during range of motion testing. 
     
Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the Veteran's right knee disability under 38 C.F.R. § 4.40 and 
4.45.  The current 20 percent rating adequately compensates the 
Veteran for any functional impairment attributable to his 
service-connected right knee disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2010).  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The report of the VA examiner in the March 2010 report indicates 
that during examination of the Veteran's right knee, there was a 
5 centimeter surgical scar observed anteromedially.  

The applicable rating criteria for skin disorders under 38 C.F.R. 
§ 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 
49490-99 (July 31, 2002)] and again in October 2008.  The October 
2008 revisions are applicable to claims for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed his claim 
in January 2006. Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating of scars is warranted for scars which are superficial and 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage.  In this case, the 
Veteran's right knee scar was reported to be well-healed, 
nontender, and almost invisible.  Further, the scar was not noted 
to have caused pain, instability or interfere with range of 
motion.  Accordingly, the Board finds that the competent medical 
evidence demonstrates that the right knee scar is asymptomatic; 
separate ratings for this scar under Diagnostic Code 7804 are not 
warranted by the evidence of record.

With respect to neurologic abnormality associated with the 
Veteran's right knee disability, the Board observes that the 
March 2010 VA examiner noted "some hypesthesia" lateral to the 
Veteran right knee scar.  However, he also reported that some 
hypesthesia is normal with the type of incision that the Veteran 
sustained.  Further, reflexes, sensation, and motor testing 
conducted at that time were all reported as normal.  
Additionally, the Veteran did not report any radiating pain 
during the March 2006 VA examination, and the VA examiner noted 
that the Veteran was neurovascularly intact.  As such, the Board 
finds there is no indication that any additional separate or 
higher alternative ratings are warranted for neurologic 
abnormalities associated with the Veteran's right knee 
disability.

As has already been discussed, separate ratings under Diagnostic 
Codes 5003 and 5257 are not warranted in this case.  In addition, 
there is no evidence that either flexion or extension warrant a 
compensable disability rating.  Thus, separate disability ratings 
under Diagnostic Codes 5260 and 5261 are not warranted.  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right knee 
disability was more or less severe during the appeal period.  
Specifically, as discussed above, the March 2006 and March 2010 
VA examination reports indicate that the Veteran's right knee 
limitation of motion has remained relatively consistent 
throughout the period.  As such, there is no basis for awarding 
the Veteran a disability rating other than the currently assigned 
20 percent for any time from January 2005 to the present. 

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected right knee disability.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently retired.  See the March 2010 VA 
examination report.  Prior to retirement, the Veteran was a 
principal.  See a VA treatment record dated in March 2006.  The 
Board observes the Veteran's complaints that he experiences 
increased pain, swelling, and flare-ups when walking on uneven 
surfaces in particular, which interferes in functional 
activities.  Indeed, the Board has no reason to doubt that the 
Veteran's right knee symptomatology adversely impacts his 
employability; however, this is specifically contemplated by the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record is absent 
any indication of hospitalization for the service-connected right 
knee disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the Veteran has not 
asserted that he is unemployable because of his service-connected 
right knee disability.  Additionally, the clinical evidence of 
record is pertinently absent of such.  Accordingly, the issue of 
TDIU has not been raised in this case.  


ORDER

Entitlement to an increased rating, in excess of 20 percent 
disabling, for postoperative right medial meniscectomy with 
osteoarthritis is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


